Citation Nr: 1627825	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  15-19 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel




INTRODUCTION

The Veteran had active duty from January 1990 to January 1994 and March 1995 to May 1996.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for a low back disorder was denied in an April 1996 rating decision. The Veteran was notified of this action and of her appellate rights, but did not perfect a timely appeal or submit new and material evidence within a year thereafter.

2. Additional evidence has since been received relating to unestablished facts necessary to substantiate this claim.

3. The Veteran's low back disorder is related to her active military service.




CONCLUSIONS OF LAW

1. The April 1996 rating decision denying service connection for a low back disorder is final. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201.

2. New and material evidence to reopen the claim for service connection for a low back disorder has been received. 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156(a), 3.159.

3. A low back disorder was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the decision below any error related to the Veterans Claims Assistance Act is moot.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

A June 1995 rating decision denied entitlement to service connection for a low back disorder. The Veteran submitted new evidence within one year, and the claim was again denied in an April 1996 rating decision.  The Veteran did not perfect a timely appeal following that decision or submit new and material evidence within a year thereof. Hence, the April 1996 rating decision is final. 38 U.S.C.A. § 7105.

When a claim to reopen is presented, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In support of the claims to reopen the appellant has submitted copies of her service treatment records, VA treatment records, and a medical opinion from the Veteran's VA physician, who reported reviewing the Veteran's service treatment records and treated the Veteran.  This physician noted that the Veteran was treated for low back pain in service, reported low back pain in August 1996, less than two years after separating from active military service, and opined that the Veteran's chronic low back condition began during service and the condition continues now.  This evidence showing a nexus between a low back disorder and active military service is new and material. 38 C.F.R. § 3.156(a).  Therefore, the claim is reopened.

Service Connection

In this case, the service treatment records show that the Veteran was treated three times in June 1995 for complaints of low back pain.  The Veteran's treating physician noted that the Veteran was treated for low back pain in service, reported low back pain in August 1996, less than two years after separating from active military service, and opined that the Veteran's chronic low back condition began during service and the condition continues now.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  As there is no competent medical opinion evidence to the contrary service connection is in order.  38 U.S.C.A. §§ 1110, 5107; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).

The benefit sought on appeal is allowed.



ORDER

New and material evidence having been received; the claim of entitlement to service connection for a low back disorder is reopened.

Service connection for a low back disorder is granted. 



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


